Title: To George Washington from William Livingston, 3 April 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris Town 3d April 1780
          
          The inclosed is from a Delegate of this State in Congress. Orders to the Effect which he mentions, should doubtless be given without delay. But as it is an affair wholly relating to the Army, it seems most proper that the pass port should come from Your Excellency. If however your Excellency thinks that any Concurrence of mine is necessary, I shall chearfully do every thing in my Power that may be thought necessary to facilitate the safe transportation of the Blankets—I have the Honour to be with the greatest Respect Dear Sir Your Excellency’s most humble & most Obedient Servant
          
            Wil: Livingston
          
        